Citation Nr: 0011878	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  93-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder and 
neck disorder, pursuant to the provisions of 38 U.S.C. § 
1151.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  

3.  Entitlement to an evaluation in excess of 20 percent for 
low back strain on an extraschedular basis.  

4.  Entitlement to a 100 percent total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
June 1993, the RO denied the claims of entitlement to 
increased ratings for left and right knee disabilities and 
for low back strain.  The RO also denied the veteran's claim 
for TDIU.  The veteran perfected appeals on all issues denied 
by the RO in June 1993.  By a decision dated May 6, 1996, the 
Board denied increased ratings for the left and right knee 
disabilities and remanded the issues pertaining to the low 
back and TDIU.  By a February 19, 1999, decision the Board 
granted a schedular evaluation of 20 percent for low back 
strain and remanded to the RO the issues of an increased 
rating on an extraschedular basis and TDIU.  

In March 1998, the RO found that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a skin condition had not been submitted.  At 
the same time, the RO denied a claim of entitlement to 
compensation under 38 U.S.C. § 1151 for a left shoulder and 
neck condition.  The veteran perfected appeals for both these 
issues.  


REMAND

On VA Form 9, received in October 1998, the veteran indicated 
a desire to appear at a personal hearing before a member of 
the Board at the RO.  In a statement received in October 
1999, he inquired as to the status of his hearing request.  
By letter dated in March 2000, the RO informed him that his 
name was added to the waiting list for a Board hearing at the 
RO.  As of this date, the veteran has not been scheduled to 
appear at a Travel Board hearing, and it appears the claims 
files were sent to the Board prematurely in light of his 
request for a hearing.  A hearing on appeal must be granted 
when, as in this case, an appellant expresses a desire for a 
hearing.  38 C.F.R. § 20.700(a) (1999).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran should 
be advised that he is free to submit 
additional evidence at the time of the 
hearing.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




